DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerrans et al. (US 2011/0152683A1, “Gerrans”).
Regarding claim 1, Gerrans discloses a catheter system capable of imparting pressure to induce fractures upon a vascular lesion within or adjacent a vessel wall of a blood vessel. The system includes a catheter (22; Fig. 4) having an elongate shaft that defines at least a first orifice for fluid flow (44;[0072]). A balloon (32) is coupled to the elongate shaft and surrounds the first orifice. The balloon includes a balloon wall (42) and is capable of expanding from a collapsed configuration (Fig. 4A) suitable for advancing the catheter through a patient’s vasculature to a first expanded configuration (Fig. 4B) suitable for anchoring the catheter in position relative to a treatment site. When the balloon wall is in contact with the vessel wall, a propulsion system is capable of propelling fluid from the first orifice toward the balloon wall to create an inertial impulse 
Regarding claim 3, Gerrans discloses that the elongate shaft defines at least two orifices or at least three orifices from which fluid is propelled within the balloon toward the balloon wall (Fig. 4).
Regarding claim 4, Gerrans discloses that the orifices defined in the elongate shaft are spaced along a length of the elongate shaft (Fig. 4).
Regarding claim 13, Gerrans discloses a method for generating pressure to induce fractures upon a vascular lesion within or adjacent a vessel wall of a blood vessel. A catheter (22) is advanced to a vascular lesion location within a blood vessel [0072; Fig. 4A]. The catheter includes a balloon (32) that is coupled to an elongate shaft. The balloon is expanded from a collapsed configuration (Fig. 4A) for advancing the catheter through a patient’s vasculature to a first expanded configuration for anchoring the catheter in position relative to the vascular lesion location [0072, 0074; Fig. 4B]. After expanding the balloon, fluid is propelled from a first orifice defined in the elongate shaft toward a balloon wall, thereby imparting pressure upon the vascular lesion to induce fractures in the vascular lesion [0075].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans in view of Rosenbluth et al. (US 5,030,227, “Rosenbluth”).
Regarding claims 2 and 15, Gerrans does not disclose that the fluid is capable of being propelled toward the balloon wall at a velocity including a minimum of 1m/s, 5m/s or 10m/s, wherein the velocity is measured where a fluid jet exits from the first orifice.
In the same field of endeavor, balloon dilation catheters, Rosenbluth teaches a balloon catheter including a source of pulsatile pressure provided for inflating a balloon. Pumps are capable of generating a variable frequency pulsatile pressure by introducing and withdrawing fluid through the dilation port of the catheter. The balloon can be made to pulse at a desired frequency. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the propulsion system of Gerrans with the pulsatile pressure, as taught by Rosenbluth, to provide means to vary the frequency pulsatile pressure to a desired frequency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified propulsion system of the system of Gerrans and Rosenbluth to have to a minimum velocity of 1m/s, 5m/s or 10m/s as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans in view of Lim (US 2005/0197668A1, “Lim”).
Regarding claims 14, Gerrans does not disclose that after propelling the fluid, further inflating the balloon to a second further expanded configuration.
In the same field of endeavor, balloon dilation, Lim teaches a balloon catheter including a balloon (120) that is coupled to an elongate shaft (112) of a catheter. The balloon is expanded to a first expanded configuration (Fig. 5). The balloon is expanded to a second, over-inflation configuration when excess inflation fluid is inserted, thus providing a longitudinal expansion of the balloon [0005-0007, 0060-0061]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the balloon of Gerrans with a second, over-inflation configuration, as taught by Lim, to provide means for extending the treatment area of an lesion location if desired without resulting in damage or rupture of the vessel.
Allowable Subject Matter
Claim(s) 5-12, 16 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 18-20 are allowed. The prior art does not disclose or suggest a catheter system including an elongate shaft, a balloon, first and second orifices circumferentially spaced from each other, a propulsion system including an external fluid flow source and an actuation valve at a distal end of a propulsion fluid lumen that is capable of propelling a pulsed jet of fluid. The closest prior art did not provide a reasonable combination which disclosed or suggested these features in combination with the other limitations in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lubock et al. (US 2006/0205992A1) discloses a balloon catheter including an actuation valve at the distal end of a fluid lumen, but the valve is a one-way valve that would prevent the deflation of the balloon, thus modification of Gerrans would not be reasonable. Nagamachi et al. (US 2010/0056865A1) discloses an endoscope that includes a bilayer balloon including a lift-up balloon and a propulsion balloon. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JOCELIN C TANNER/Primary Examiner, Art Unit 3771